ALDERMAN, Justice.
The petition for writ of certiorari was granted in this cause because of direct conflict with Webb v. Florida Real Estate Commission, 351 So.2d 71 (Fla. 3d DCA 1977). The decision of the District Court of Appeal, Third District, in Webb was quashed by this Court in Florida Real Estate Commission v. Webb, 367 So.2d 201 (Fla.1978). The decision of the District Court of Appeal, Second District, in Olson v. Florida Real Estate Commission, 357 So.2d 191 (Fla. 2d DCA 1978), presently before us for review is consistent with our recent decision in Webb, Accordingly, the writ heretofore issued is discharged.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and HATCHETT, JJ., concur.